Citation Nr: 1829183	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  14-42 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from July 1981 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

PTSD

The Veteran asserts that his PTSD is due to military sexual trauma (MST).  He said that he never reported the incident while in service, but that he did receive psychiatric treatment related to the incident at a hospital in Nuernburg, Germany.  His service personnel records show that he served with the 1st Transportation Company in Nuernburg, Germany from December 1983 to June 1991.  He further asserts that his complete service treatment records have not been obtained.  In this regard, the claims file shows that additional service treatment records were added to the Veteran's electronic claims file in December 2014, and that the National Personnel Records Center informed the AOJ in April 2015 that all of the Veteran's service treatment and personnel records had been shipped to the scan vendor for upload to the Veterans Benefits Management Service (VBMS).  Thus, all available service treatment records have been associated with the Veteran's claims file.  These records do not include hospital records showing psychiatric treatment.  With that said, it does not appear that an attempt has been made to obtain these identified records directly from the Army Hospital in Nuernberg, Germany.  Such an attempt should be made since hospital records are sometimes kept separate from service treatment records.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159.  Also, the Veteran testified in June 2017 that he filed a report relating to the MST "within the last year".  This report is not on file and should be obtained.  Id; Graves v. Brown, 8 Vet. App. 522, 525 (1996) (holding that notice of evidence which may prove to be new and material triggers VA's duty under 38 U.S.C. § 5103 (a)).

Back Disability

The Veteran has a complicated medical history with respect to his back disability.  In this regard, the evidence shows inservice back injuries and complaints of back pain, and postservice evidence of same.  In light of the inservice treatment for back injuries and pain, postservice evidence of a back disability, and the Veteran's hearing testimony that he has had back problems ever since service, the requirements for affording the Veteran an examination have been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran did undergo a QTC examination for his back in April 2010, the examiner did not provide an opinion regarding the etiology of his back disability and the report is therefore inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Although the AOJ subsequently obtained an etiological opinion in October 2010 from a QTC examiner based on the examiner's review of the Veteran's claims file, the opinion is not adequate for rating purposes.  This is so since the examiner addressed the likelihood of a nexus between the Veteran's present back disability and nonservice connected factors, rather than the likelihood of a nexus between his present back disability and service.  More specifically, the examiner opined that it was at least as likely as not (50% degree of likelihood or higher) that the Veteran's present back disability is related to postservice factors.  This still begs the question whether the Veteran's present back disability is at least as likely as not related to service.  In light of the inadequacy of the QTC evidence, the Veteran should be afforded a new VA examination so that a new etiological opinion can be obtained that is adequate for rating purposes.  38 U.S.C. § 5103A(d); Barr, supra.

Major Depressive Disorder and TDIU

The issues of entitlement to service connection for major depressive disorder and for TDIU are inextricably intertwined with the issues being developed above and are therefore deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, the AOJ should obtain the report that the Veteran filed in 2017 regarding the MST and any other relevant records that he identifies.  If the requested records do not exist or are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  Undertake appropriate development to obtain hospital records from the United States Army Hospital in Nuernberg, Germany, for treatment from December 1983 to June 1991.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.  

3.  Afford the Veteran an appropriate VA examination to determine the nature and likely etiology of his low back disability.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed low back disability is related to his active duty service. 

The examiner should consider and discuss the Veteran's inservice injuries and his postservice back injuries, and provide reasons for all opinions expressed.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

4.  Then, readjudicate the issues remaining on appeal, with consideration of all evidence associated with the record since the claim was most recently addressed by the AOJ. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




